 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL M. BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,

12                                Plaintiff,          CASE NO. 2:16-CR-145-MCE

13                         v.                         ORDER TO SEAL GOVERNMENT’S REPLY TO
                                                      DEFENDANT’S RESPONSE AND RELATED
14   STEPHEN J. DOUGAN, et al.,                       EXHIBITS AND FILE REDACTED COPIES

15                               Defendants.

16

17         The government’s request to seal its reply to defendant Dougan’s response to the government’s

18 motions in limine, ECF Dkt No. 106 (15 pages), and the exhibits thereto, ECF Dkt No. 107 (12 pages),

19 is GRANTED. The government’s request to file redacted copies of these documents is also GRANTED.

20         IT IS SO ORDERED.

21 Dated: December 28, 2018

22

23

24

25

26

27

28


      ORDER TO SEAL GOVERNMENT’S REPLY AND
      RELATED EXHIBITS AND FILE REDACTED COPIES
